16-11700-smb         Doc 65       Filed 06/25/16       Entered 06/25/16 08:44:12             Main Document
                                                      Pg 1 of 9




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x

In re:                                                                Chapter 11

GAWKER MEDIA, LLC, et al., 1                                          Case No. 16-11700 (SMB)

                                        Debtors.                      (Jointly Administered)
---------------�------------------------------------------------x

                                        AFFIDAVIT OF SERVICE

       I, Michael Callo, depose and say that I am employed by Prime Clerk LLC ("Prime
Clerk"), the proposed claims and noticing agent for the Debtors in the above-captioned chapter
11 cases.

        On June 24, 2016, at my direction and under my supervision, employees of Prime Clerk
caused the following documents to be served in the manners set forth on the Master Service
List attached hereto as Exhibit A:
    •    Debtors' Reply in Further Support of the Sale Motion [Docket No. 21]
         [Docket No. 63]
    •    Agenda for Hearing to be Held June 27, 2016 at 10:00 a.m. (Prevailing Eastern Time)
         [Docket No. 64]
Dated: June 24, 2016
                                                                      Michael caµo
State of New York
County of New York


Subscribed and sworn to (or affirmed) before me on June 24, 2016, by Michael Callo, proved to
me on the basis of satisfactory evidence to be the person who appeared before me.


Signature: ��                                         HERBERT BAER
                                                      Notary Public, State of New York
                                                      No. 01BA6205563
                                                      Qualified in Westchester County
                                                      commi••lc:m l:><plrH May 11, 201s4      1-
1 The last four digits of the taxpayer identification number of the debtors are: Gawker Media LLC (0492); Gawker
Media Group, Inc. (3231); and Kinja Kft. (5056). The offices of Gawker Media LLC and Gawker Media Group,
Inc. are located at 114 Fifth Avenue, 2d Floor, New York, NY 10011. Kinja Kft.'s offices are located at Andrassy
ut 66. 1062 Budapest, Hungary.


                                                                                                         SRF 9089
16-11700-smb   Doc 65   Filed 06/25/16    Entered 06/25/16 08:44:12   Main Document
                                         Pg 2 of 9


                                     Exhibit A
                                  16-11700-smb       Doc 65       Filed 06/25/16    Entered 06/25/16 08:44:12                  Main Document
                                                                                   Pg 3 of 9
                                                                                  Exhibit A
                                                                             Master Service List
                                                                          Served as set forth below

                  DESCRIPTION                             NAME                                 ADDRESS                                  EMAIL                METHOD OF SERVICE
                                                                             Attn: Michael Lewis
                                                                             13280 Evening Creek Dr. S
                                                                             Suite 100 
Top 50 Creditor                        Ad‐Juster, Inc. (media)               San Diego CA 92128                         accountservices@ad‐juster.com     Overnight Mail and Email
                                                                             ADP, LLC
                                                                             1 ADP Boulevard
Top 50 Creditor                        ADP Workforce Now                     Roseland NJ 07068                                                            Overnight Mail
                                                                             Attn: General Counsel
                                                                             98 Southeast Seventh Street
                                                                             Three Brickell City Centre, Suite 1100
Top 50 Creditor                        Akerman LLP                           Miami FL 33131                             charles.brumback@akerman.com      Overnight Mail and Email
                                                                             Attn: General Counsel
                                                                             770 Broadway
Top 50 Creditor                        AOL Advertising                       New York NY 10003                          rebecca.mcdaniel@teamaol.com      Overnight Mail and Email
                                                                             Attn: General Counsel
                                                                             450 W. 33rd St
Top 50 Creditor                        Associated Press                      New York NY 10001                          apdsalesoperations@ap.org         Overnight Mail and Email
                                                                             Atlantic Metro Invoice
                                                                             4 Century Drive, Suite 102
Top 50 Creditor                        Atlantic Metro Communications         Parsippany NJ 07054                        billing@atlanticmetro.net         Overnight Mail and Email
                                                                             Attn: Lawrence M. Schwab, Esq. & Thomas 
                                                                             M. Gaa, Esq.
                                                                             2600 El Camino Real, Suite 300
Counsel to Fastly, Inc.                Bialson, Bergen & Schwab, PC          Palo Alto CA 94306                         Tgaa@bbslaw.com                   Overnight Mail and Email

                                                                             Attn: Eric B. Fisher, Esq., Jessica L. Jimenez
                                                                             366 Madison Avenue, 6th Floor                  efisher@binderschwartz.com
Counsel to Terry Gene Bollea           Binder & Schwartz LLP                 New York NY 10017                              jjimenez@binderschwartz.com   Overnight Mail and Email
                                                                             Attn: General Counsel
                                                                             588 Broadway 
                                                                             Ste 503 
Top 50 Creditor                        Brandtale                             New York NY 10012                              ben@brandtale.com             Overnight Mail and Email
                                                                             Attn: General Counsel
                                                                             Vörösmarty utca 38
Top 50 Creditor                        C&G Group Kft.                        1064 Budapest Hungary                                                        Overnight Mail
                                                                             Attn: General Counsel
                                                                             200 N. Milwaukee Ave
Top 50 Creditor                        CDW Direct                            Vernon Hills IL 60061                                                        Overnight Mail



        In re Gawker Media LLC
        Case No. 16‐11700 (SMB)                                                    Page 1 of 7
                                 16-11700-smb       Doc 65        Filed 06/25/16          Entered 06/25/16 08:44:12                   Main Document
                                                                                         Pg 4 of 9
                                                                                       Exhibit A
                                                                                  Master Service List
                                                                               Served as set forth below

                  DESCRIPTION                           NAME                                         ADDRESS                                   EMAIL                  METHOD OF SERVICE
                                                                                   Attn: Kevin Genda
                                                                                   875 Third Avenue
                                                                                   12th Floor
DIP Agent/Collateral Agent            Cerberus Business Finance LLC                New York NY 10022                            kgenda@cerberuscapital.com         Overnight Mail and Email
                                                                                   Attn: General Counsel
                                                                                   111 W. Evelyn Ave.
                                                                                   Suite 206
Top 50 Creditor                       Cloudinary Ltd.                              Sunnyvale CA 94086                           billing@cloudinary.com             Overnight Mail and Email
                                                                                   Attn: General Counsel
                                                                                   2450 N Street NW
Top 50 Creditor                       Cogent Communications                        Washington DC 20037                          billing@cogentco.com               Overnight Mail and Email
                                                                                   Attn: Daniel H. Tabak, Esq. & Mark Spatz, 
                                                                                   Esq.
                                                                                   800 Third Avenue                             dtabak@cohengresser.com
Counsel to Terry G. Bollea            Cohen & Gresser LLP                          New York NY 10022                            mspatz@cohengresser.com            Overnight Mail and Email
                                                                                   Attn: General Counsel
                                                                                   62157 Collections Center Drive
Top 50 Creditor                       Concur Technologies, Inc.                    Chicago IL 60693                             ARCustomerSupport@concur.com       Overnight Mail and Email
                                                                                   1019 Larkwoord Rd
Top 50 Creditor                       Corey Foster                                 Kingston Springs  TN 37082                   corey@gawker.com                   Overnight Mail and Email
                                                                                   Attn: General Counsel
                                                                                   28027 Network Place
Top 50 Creditor                       Creative Circle, LLC.                        Chicago IL 60673‐1280                        CollectionsNY@creativecircle.com   Overnight Mail and Email
                                                                                   Attn: General Counsel
                                                                                   500 West Madison Street
                                                                                   Suite 801
Top 50 Creditor                       DataGram                                     Chicago IL 60661                             billing@datagram.com               Overnight Mail and Email
                                                                                   Corporate Accounts Office
                                                                                   895 Broadway
Top 50 Creditor                       Equinox Fitness Clubs                        New York NY 10003                            corpbilling@equinox.com            Overnight Mail and Email
                                                                                   Attn: General Counsel
                                                                                   475 Brannan St, Ste 320                      billing@fastly.com
Top 50 Creditor                       Fastly                                       San Francisco CA 94107                       marketing@fastly.com               Overnight Mail and Email
                                                                                   Attn: General Counsel
                                                                                   One New York Plaza
Top 50 Creditor                       Fried, Frank, Harris, Shriver & Jacobson LLP New York NY 10004‐1980                       annemarie.crouch@friedfrank.com    Overnight Mail and Email




       In re Gawker Media LLC
       Case No. 16‐11700 (SMB)                                                           Page 2 of 7
                                   16-11700-smb             Doc 65       Filed 06/25/16        Entered 06/25/16 08:44:12                Main Document
                                                                                              Pg 5 of 9
                                                                                              Exhibit A
                                                                                         Master Service List
                                                                                      Served as set forth below

                  DESCRIPTION                                  NAME                                        ADDRESS                                EMAIL                 METHOD OF SERVICE
                                                                                         Attn: General Counsel
                                                                                         605 5th Avenue South
                                                                                         Suite 400
Top 50 Creditor                             Getty Images                                 Seattle WA 98104                         sales@gettyimages.com              Overnight Mail and Email
                                                                                         Attn: General Counsel
                                                                                         1600 Amphitheatre Parkway
Top 50 Creditor                             Google Inc. (DoubleClick)                    Mountain View CA 94043                   collections‐us@google.com          Overnight Mail and Email
                                                                                         Attn: General Counsel
                                                                                         1600 Amphitheatre Parkway
Top 50 Creditor                             Google, Inc. (Analytics)                     Mountain View CA 94043                   collections‐us@google.com          Overnight Mail and Email
                                                                                         Attn: Charles J. Harder, Esq.
Top 50 Creditor (Counsel for Terry Gene                                                  132 S Rodeo Dr Ste 301
Bollea)                                     Harder Mirell & Abrams                       Beverley Hills CA 90212                  charder@hmafirm.com                Overnight Mail and Email
                                                                                         Attn: Reid Snellenbarger
                                                                                         123 North Wacker Dr.
                                                                                         4th Floor
[Proposed] Investment Banker to the Debtors Houlihan Lokey, Inc.                         Chicago IL 60606                         RSnellenbarger@HL.com              Overnight Mail and Email
                                                                                         Attn: Centralized Insolvency Operation
                                                                                         2970 Market St.
IRS Insolvency Section                      Internal Revenue Service                     Philadelphia PA 19104‐5016               Mimi.M.Wong@irscounsel.treas.gov   Overnight Mail and Email
                                                                                         Attn: Centralized Insolvency Operation
                                                                                         P.O. Box 7346
IRS Insolvency Section                      Internal Revenue Service                     Philadelphia PA 19101‐7346               Mimi.M.Wong@irscounsel.treas.gov   Overnight Mail and Email
                                                                                         Centralized Insolvency Operation
                                                                                         2970 Market St
IRS Insolvency Section                      Internal Revenue Service                     Philadelphia PA 19104‐5016                                                  Overnight Mail
                                                                                         Attn: General Counsel
                                                                                         48 Corte De Rosas
Top 50 Creditor                             Jelle Claeys Automotive Artwork              Fremont CA 94555                         info@jelleclaeys.be                Overnight Mail and Email
                                                                                         957 Kent Ave
Top 50 Creditor                             Joshua M Lees                                Brooklyn NY 11205                                                           Overnight Mail
                                                                                         Attn: General Counsel
                                                                                         8 West 38th Street 
                                                                                         Floor 6 
Top 50 Creditor                             JW Player (Longtail Ad Solutions, Inc.)      New York NY 10018                        payments@jwplayer.com              Overnight Mail and Email
                                                                                         Attn: General Counsel
                                                                                         660 4th St, #269
Top 50 Creditor                             Krux Digital                                 San Francisco CA 94107                   billing@krux.com                   Overnight Mail and Email



       In re Gawker Media LLC
       Case No. 16‐11700 (SMB)                                                                 Page 3 of 7
                                 16-11700-smb        Doc 65         Filed 06/25/16    Entered 06/25/16 08:44:12                    Main Document
                                                                                     Pg 6 of 9
                                                                                    Exhibit A
                                                                               Master Service List
                                                                            Served as set forth below

                  DESCRIPTION                            NAME                                    ADDRESS                                    EMAIL              METHOD OF SERVICE
                                                                               Attn: David S. Heller, Esq.
                                                                               330 North Wabash Avenue
Counsel to US VC Partners, LP         Latham & Watkins                         Chicago IL 60611                              david.heller@lw.com            Overnight Mail and Email
                                                                               Attn: Keith A. Simon, Esq.
                                                                               885 Third Avenue
Counsel to US VC Partners, LP         Latham & Watkins                         New York NY 10022                             keith.simon@lw.com             Overnight Mail and Email
                                                                               Attn: Mark Morris, Esq.
                                                                               355 South Grand Avenue
Counsel to US VC Partners LP          Latham & Watkins                         Los Angeles CA 90071                          Mark.morris@lw.com             Overnight Mail and Email
                                                                               Attn: General Counsel
                                                                               150 S. 1 St. Apt 2D
Top 50 Creditor                       L‐Cut Digital Media, Inc.                Brooklyn NY 11211                             lcutdigital@gmail.com          Overnight Mail and Email
                                                                               Attn: General Counsel
                                                                               112 West 34th Street Ste. 2106
Top 50 Creditor                       Market Halsey Urban Renewal, LLC         New York NY 10120                             hrozell@jjop.com               Overnight Mail and Email
                                                                               Attn: General Counsel
                                                                               278 Hamilton Ave
Top 50 Creditor                       Marlena Agency Inc.                      Princeton NJ 08540                            marlena@marlenaagency.com      Overnight Mail and Email
                                                                               Attn: General Counsel
                                                                               1901 Avenue of the Stars
                                                                               Suite 1775 
Top 50 Creditor                       Medialink                                Los Angeles CA 90067                          accounting@medialink.com       Overnight Mail and Email
                                                                               Attn: General Counsel
                                                                               One Merrill Circle
Top 50 Creditor                       Merrill Communications, LLC              Saint Paul MN 55108                           Billing@merrillcorp.com        Overnight Mail and Email
                                                                               Attn: General Counsel
                                                                               142 West 57th Street
Top 50 Creditor                       Metropolitan Cleaning, LLC               New York NY 10019                             jessica.fluke@metbldg.com      Overnight Mail and Email
                                                                               Attn: General Counsel
                                                                               222 S Albany Street #2
Top 50 Creditor                       Moat Inc.                                Ithaca NY 14850                               jonah@moat.com                 Overnight Mail and Email
                                                                               Attn: Joseph T. Moldovan, Esq. & Robert K. 
                                                                               Dakis, Esq.
                                                                               909 Third Avenue                              bankruptcy@morrisoncohen.com
Top 50 Creditor                       Morrison Cohen LLP                       New York NY 10022                             rdakis@morrisoncohen.com       Overnight Mail and Email




       In re Gawker Media LLC
       Case No. 16‐11700 (SMB)                                                       Page 4 of 7
                                   16-11700-smb            Doc 65       Filed 06/25/16    Entered 06/25/16 08:44:12                    Main Document
                                                                                         Pg 7 of 9
                                                                                        Exhibit A
                                                                                   Master Service List
                                                                                Served as set forth below

                  DESCRIPTION                                    NAME                                ADDRESS                                    EMAIL                  METHOD OF SERVICE
                                                                                   Attn: General Counsel
                                                                                   16 Beaver Street
                                                                                   3rd Floor
Top 50 Creditor                             NSONE Inc.                             New York NY 10004                             support@ns1.com                    Overnight Mail and Email
                                                                                   Attn: General Counsel
                                                                                   6 East 32nd Street, 3rd Floor
Top 50 Creditor                             Operative Media, Inc                   New York NY 10016                             AR@operative.com                   Overnight Mail and Email
                                                                                   Attn: General Counsel
                                                                                   631 Howard Street, Suite 100
Top 50 Creditor                             Optimizely, Inc.                       San Francisco CA 94105                        sales@optimizely.com               Overnight Mail and Email
                                                                                   c/o Bwp Media USA, Inc
                                                                                   22287 Mulholland Hwy
Top 50 Creditor                             Pacific Coast News                     Calabasas CA 91302                            plubbock@photoshot.com             Overnight Mail and Email
                                                                                   Attn: Benjamin J. Steele
                                                                                   830 3rd Ave FL 9                              gawkerinfo@PrimeClerk.com
Claims Agent                                Prime Clerk LLC                        New York NY 10022                             serviceqa@primeclerk.com           Email
                                                                                   Attn: General Counsel
                                                                                   330 Seventh Avenue, Floor 10
Top 50 Creditor                             REDBOOKS                               New York NY 10001                             michael.emerson@redbooks.com       Overnight Mail and Email
                                                                                   Attn: Alexander Rheaume, Esq.
                                                                                   3 Center Plaza
Counsel to Silicon Valley Bank              Riemer & Braunstein, LLP               Boston MA 02108                               arheaume@riemerlaw.com             Overnight Mail and Email
                                                                                   Attn: Steven E. Fox, Esq.
                                                                                   Times Square Tower
                                                                                   Seven Times Square, Suite 2506
Counsel to Silicon Valley Bank              Riemer & Braunstein, LLP               New York NY 10036                             sfox@riemerlaw.com                 Overnight Mail and Email
                                                                                   Attn: General Counsel
                                                                                   c/o DeWitt Stern Group
                                                                                   420 Lexington Avenue, Suite 2700 
Top 50 Creditor                             Risk Strategies Company                New York NY 10170                                                                Overnight Mail
                                                                                   Attn: Gregg M. Galardi, Esq., Stacy A. 
                                                                                   Dasaro, Esq., Michael S. Winograd, Esq., &    Gregg.Galardi@ropesgray.com
                                                                                   Kristina K. Alexander, Esq.                   Stacy.Dasaro@ropesgray.com
                                                                                   1211 Avenue of the Americas                   Kristina.Alexander@ropesgray.com
Counsel to Debtor                           Ropes & Gray LLP                       New York NY 10036‐8704                        michael.winograd@ropesgray.com     Email
Counsel to Cerberus Business Finance LLC                                           Attn: Frederic Ragucci, Adam Harris
(DIP Agent)                                                                        919 Third Avenue                              frederic.ragucci@srz.com
                                            Schulte Roth & Zabel LLP               New York NY 10022                             adam.harris@srz.com                Overnight Mail and Email



       In re Gawker Media LLC
       Case No. 16‐11700 (SMB)                                                           Page 5 of 7
                                      16-11700-smb         Doc 65       Filed 06/25/16       Entered 06/25/16 08:44:12         Main Document
                                                                                            Pg 8 of 9
                                                                                            Exhibit A
                                                                                       Master Service List
                                                                                    Served as set forth below

                  DESCRIPTION                                    NAME                                     ADDRESS                      EMAIL               METHOD OF SERVICE
                                                                                       Attn: Secretary of the Treasury
Securities and Exchange Commission ‐                                                   100 F St., NE                     secbankruptcy@sec.gov
Headquarters                               Securities & Exchange Commission            Washington DC 20549               NYROBankruptcy@sec.gov         Overnight Mail and Email
                                                                                       Attn: Bankruptcy Dept.
                                                                                       Brookfield Place
Securities and Exchange Commission ‐       Securities & Exchange Commission – NY       200 Vesey St., Ste. 400
Regional Office                            Office                                      New York NY 10281‐1022            bankruptcynoticeschr@sec.gov   Overnight Mail and Email
                                                                                       Attn: General Counsel
                                                                                       1500 SW 1st Ave
                                                                                       #765
Top 50 Creditor                            Shenker & Bonaparte, LLP                    Portland OR 97201                 brooke@bb‐law.net              Overnight Mail and Email
                                                                                       Attn: General Counsel
                                                                                       4921 Solution Center
Top 50 Creditor                            ShoreTel Inc.                               Chicago IL 60677‐4009             skysupport@shoretel.com        Overnight Mail and Email
                                                                                       Attn: Jocelyn Hartmann
                                                                                       275 Grove Street, Suite 2‐200
Prepetiton Lender/First Lien Lender        Silicon Valley Bank                         Newton MA 02466                   jhartmann@svb.com              Overnight Mail and Email
                                                                                       Attn: General Counsel
                                                                                       122 W. 27th St., 7th Floor
Top 50 Creditor                            SimpleReach, Inc.                           New York NY 10001                 ops@simplereach.com            Overnight Mail and Email
                                                                                       Attn: General Counsel
                                                                                       220 5th Avenue
Top 50 Creditor                            Sizmek Technologies Inc.                    New York NY 10001                 Barbara.Blyden@sizmek.com      Overnight Mail and Email
                                                                                       Attn: General Counsel
                                                                                       116 W. Illinois St 
                                                                                       Suite 6E‐M 
Top 50 Creditor                            Specless                                    Chicago IL 60610                  steve@gospecless.com           Overnight Mail and Email
                                                                                       Attn: General Counsel
                                                                                       44 West 28th Street
                                                                                       14th Floor
Top 50 Creditor                            STAQ, INC.                                  New York NY 10001                 ar@staq.com                    Overnight Mail and Email
                                                                                       Attn: General Counsel
                                                                                       2424 Pine Street
Top 50 Creditor                            Submarine Leisure Club, Inc. (Wirecutter)   San Francisco CA 94115            notes@thewirecutter.com        Overnight Mail and Email
                                                                                       Attn: General Counsel
                                                                                       580 Broadway
                                                                                       Suite 905 
Top 50 Creditor                            Submersive Media                            New York NY 10012                 info@submersivemedia.com       Overnight Mail and Email



       In re Gawker Media LLC
       Case No. 16‐11700 (SMB)                                                               Page 6 of 7
                                   16-11700-smb             Doc 65        Filed 06/25/16         Entered 06/25/16 08:44:12                   Main Document
                                                                                                Pg 9 of 9
                                                                                              Exhibit A
                                                                                         Master Service List
                                                                                      Served as set forth below

               DESCRIPTION                                      NAME                                          ADDRESS                                EMAIL                METHOD OF SERVICE

                                                                                        Attn: Michael H. Torkin, Esq., Brian D. 
                                                                                        Glueckstein, Esq., & Alexa J. Kranzley, Esq.   torkinm@sullcrom.com
                                                                                        125 Broad Street                               gluecksteinb@sullcrom.com
Counsel to ZDGM LLC (Stalking Horse Bidder) Sullivan & Cromwell LLP                     New York NY 10004                              kranzleya@sullcrom.com          Overnight Mail and Email
                                                                                        Attn: General Counsel
                                                                                        One Hartford Plaza
Top 50 Creditor                             The Hartford                                Hartford CT 06155                                                              Overnight Mail
                                                                                        Attn: General Counsel
                                                                                        595 Greenhaven Rd
Top 50 Creditor                             The Oliver Group                            Pawcatuck CT 06379                             cnilsen@the‐olivergroup.com     Overnight Mail and Email
                                                                                        Honorable Stuart M. Bernstein
                                                                                        One Bowling Green
United States Bankruptcy Court for the      United States Bankruptcy Court for the      Room 723
Southern District of New York               Southern District of New York               New York NY 10004                                                              Overnight Mail
                                                                                        Attn: Greg M. Zipes, Esq. & Susan Arbeit, 
                                                                                        Esq.
                                                                                        US Federal Office Building
United States Trustee Southern District of                                              201 Varick St. Room 1006
New York                                    United States Trustee William K. Harrington New York NY 10014                                                              Overnight Mail
                                                                                        Attn: Bankruptcy Division                      David.Jones6@usdoj.gov
                                                                                        86 Chambers St.                                Jeffrey.Oestericher@usdoj.gov
United States Attorney's Office for the     US Attorney for Southern District of New  3rd Fl                                           Joseph.Cordaro@usdoj.gov
Southern District of New York               York                                        New York NY 10007                              Carina.Schoenberger@usdoj.gov   Overnight Mail and Email
                                                                                        Attn: Mr. A. Jung
                                                                                        90 Third Avenue, 19th Floor
Postpetiton Lender/Second Lien Lender       US VC Partners LP                           New York NY 10022                              ajung@columbusnova.com          Overnight Mail and Email
                                                                                        Attn: Jason Gordon
                                                                                        Director of Communications
                                                                                        250 Hudson Street Ste 700
Writers Guild of America East, Inc., Union  Writers Guild of America East, Inc.         New York NY 10013                              jgordon@wgaeast.org             Overnight Mail and Email




       In re Gawker Media LLC
       Case No. 16‐11700 (SMB)                                                                  Page 7 of 7
